ORDER POSTPONING EFFECTIVE DATE OF SUSPENSION +>
Pursuant to order issued in this matter by this Court on November 4, 2002, the respondent is to be suspended from the practice of law for a period of not fewer than twelve (12) months, effective December 10, 2002. Matter of Geller, TT7 N.E.2d 1099 (Ind.2002). The respondent has now requested that this Court postpone the effective date of his suspension from the practice of law in this state from December 10, 2002, until March 10, 2003, so that he can fulfill obligations to certain clients in matters that will see judicial activity during this period. The respondent also requests postponement of his duty to notify his clients of the suspension, pursuant to Ind.Admission and Discipline Rule 28(26)(c), until February 10, 2003. The Discipline Commission has objected to the respondent's requests. The Commission also moves this Court to strike a letter the respondent wrote to the Commission's Executive Secretary on November 25, 2002, and copied to this Court.
This Court now finds that the respondent should be permitted only a thirty (80) day postponement of the effective date of his suspension from the practice of law, and a postponement of his subsection 26(e) duties commensurate therewith. We also find that the Commission's motion to strike should be granted.
IT IS, THEREFORE, ORDERED that Steven Geller's motion to postpone the effective date of his suspension from the practice of law is granted in part. Accordingly, the respondent's suspension from the practice of law in this state shall begin on January 10, 2008.
IT IS FURTHER ORDERED that the respondent's notification of his clients of the suspension, pursuant to Admis.Disc.R. 23(26)(c), is directed to be filed no later than December 28, 2002. 'In all other respects, this Court's order of November 4, 2002 in this matter shall remain in full force and effect.
- IT IS FURTHER QRDERED that the respondent's November 25, 2002 letter to the Executive Secretary of the Disciplinary Commission, filed with this Court on November 25, 2002, is ordered to be stricken from the record.
All Justices concur.